DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013 is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on April 21st, 2020 and August 5th 2021 were filed are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
“crushing machine configured to receive…” in at least claim 2
“a hauling machine… determining… and causing” in at least claim 17
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Specifically, corresponding structure includes:

(ii) ¶1 “The present disclosure relates to systems and methods for controlling a discharge rate of a hauling machine (e.g., haul truck, dump truck, etc.)”; ¶2 “Hauling machines are used to transfer material between locations. A hauling machine discharges material using gravity assist by raising a bed of the machine above a threshold angle. An operator of the hauling machine manipulates an engine system and a hydraulic system to raise the bed. The operator, utilizing a combination of engine speed and hydraulic valve movement (e.g., hydraulic fluid flow control), controls a speed at which the bed is raised, and consequently, a material discharge rate from the hauling machine.”; ¶18 “The system 100 includes one or more hauling machines 102 (e.g., haul trucks)”; ¶19 “The hauling machine(s) 102 may be autonomous, semi-autonomous, or manually operated machines.”
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-3, 6, 10-12, and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement in connection with the 112(f) interpretation . The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 2-3, 6, 10-12, and 16 are rejected for the following reasons: 
With respect to claims 2-3, 6, 10-12, and 16:
The “crushing machine” cited in these claims lacks corresponding structure to perform the tasks described in the claims, and is only described in terms of what the crushing machine is “configured to” do.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, 6, 10-12, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claims 2-3, 6, 10-12, and 16:
The “crusher” lacks corresponding structure to perform the tasks described in the claims, and is only described in terms of what the crushing machine is “configured to” do.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 4-6, 8 -9, 12-14, and 16-18, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kean (US20170210267A1)(hereinafter “Kean”). 
With respect to claims 1 and similarly 9, Kean discloses:
A system, comprising: one or more processors; and one or more computer-readable media storing instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising: 
receiving data associated with a discharge of material from a hauling machine;  (Kean ¶49 “FIG. 2 illustrates a flowchart of a control system 200 that the controller 138 may execute in order to spread material at an unloading area based on a target thickness. In step 202, the controller 138 receives a target thickness. The controller 138 may set this thickness based on a target parameter received indicative of such a thickness, such as a signal received from the monitor 132”; Kean ¶55 “the effective height of the material in the bin 110 is stored in the controller 138”; Kean ¶85 “alternate control systems could perceive the fill level and profile of material in the bin 110.”)
determining a discharge rate based at least in part on the data; (Kean ¶53 “In order to the determine the controlled speed of the ADT 100 for step 208, the controller 138 determines the speed of the ejector 116 based on the ejection command received in step 206, correlates that speed with an ejection rate, and determines the controlled speed based on that ejection rate and the target thickness.”; Kean ¶57 “correlation between the speed of the ejector 116 
determining an engine speed and a hydraulic valve position associated with the discharge rate; (Kean ¶45 “Controller 138 may control the electro-hydraulic valve 120 to control the flow of hydraulic fluid from the hydraulic pump 122 to the actuator 118, and thereby control the speed of the ejector 116. Controller 138 may receive signals indicative of parameters of the engine 124, such as those relating to rotational speed ( speed), torque, and power, and may control certain aspects of the operation of the engine 124, such as rotational speed, torque, and power.”; Kean ¶53 “In order to the determine the controlled speed of the ADT 100 for step 208, the controller 138 determines the speed of the ejector 116 based on the ejection command received in step 206, correlates that speed with an ejection rate, and determines the controlled speed based on that ejection rate and the target thickness.”; Kean ¶54 “The speed of the ejector 116 is dependent on a number of factors , including the flow rate of hydraulic fluid into the actuator 118 (which in turn depends on the state of the electro-hydraulic valve”)


With respect to claim 4 and similarly 12, Kean discloses:
determining a characteristic associated with the hauling machine, the characteristic comprising at least one: 
an engine size; an engine horsepower, a hydraulic reservoir capacity; a hydraulic valve size; or a hydraulic system component, wherein the engine speed and the hydraulic valve position are determined based at least in part on the characteristic. (Kean ¶90 “In step 1010, the controller 138 commands the electro-hydraulic valve 120 to produce the cylinder flow , the capacity of the hydraulic pump 122 at the current engine speed, and competing demands for hydraulic flow from the hydraulic pump 122.”; Kean ¶91 “In step 1012, the controller 138 sets a maximum available gear for use by the transmission 126 to avoid the ADT 100 traveling at a combination of vehicle and engine speeds where the ejector 116 cannot be moved fast enough to maintain the target parameter. To do so, the controller 138 uses the cylinder flow determined in step 1008, determines which gears of the transmission 126 allow the hydraulic pump 122 to generate enough flow at the vehicle speed received in step 1004, and sets the maximum gear to the highest gear in which the hydraulic pump 122 can provide the flow determined in step 1008.”; Kean ¶92 “In step 1014, the controller 138 may utilize the rate of change of the cylinder position for the actuator 118 to calculate the actual extension speed of the actuator 118… and increase or decrease the command to the electro-hydraulic valve 120”; Kean ¶88 “the position of the actuator 118 may be estimated by calculating its expected position based on a product of the times and flow rates to the actuator 118 from the electro-hydraulic valve 120”)


receiving an input indicative of the discharge rate via a user interface associated with the hauling machine. (Kean ¶40 “The monitor 132 may also display other information such as… the ejector 116… The monitor 132 may also be interactive, and enable an operator… to edit settings or parameters associated with the ADT 100 through buttons, a touchscreen, or peripherals in communication with the monitor 132.”; Kean ¶60 “In step 304, the controller 138 sets a target ejection rate indicative of a target rate for the ejection of material from the bin 110. The target ejection rate may be expressed as a value with units such as cubic meters or percent of the bin 110 per second. Similar to the target thickness, the target ejection rate may be set based on a signal received from the monitor 132 after the operator has entered a target ejection rate or a signal received from a remote server.”)

With respect to claim 6 and similarly 14, Kean discloses:
wherein the data comprises location data captured by a location sensor and wherein the operations (Kean ¶75 “position indicated by a positioning signal received by the controller 138 from a GNSS or local positioning system.”) further comprise: 
determining a location associated with the hauling machine based at least in part on the location data; (Kean ¶75 “In step 802, the controller 138 sets a start position of the ADT 100. The controller 138 sets this start position by storing the position of the ADT 100 when the operator actuates the switch 136, for example by storing the position indicated by a positioning signal received by the

and determining that the location is associated with at least one of: 
a crushing machine; an overburden pile; a leach field; or a stock pile, (Kean ¶77 “In step 806, the controller 138 sets the target spreading distance based on the start position set in step 802 and the end position set in step 804.”; Kean Fig. 1 depicts a stockpile behind the truck, where the material is being discharged to.)
 wherein the discharge rate is determined based at least in part on the location. (Kean ¶81 “In step 916, the controller 138 controls the speed of the ejector 116 based on (i) the target spreading distance”)

With respect to claim 8 and similarly 16, Kean discloses:
wherein the discharge rate is based at least in part on at least one of a capability of a receiving machine; a capacity of the receiving machine; a type of material associated with the material; a composition of the material; or one or more characteristics associated with the material. (Kean ¶55 “The controller 138 can next correlate the speed of the ejector 116 with an ejection rate of material out of the bin 110. There are multiple approaches to determining this correlation… the effective height of the material in the bin 110 is stored in the controller 138 and multiplied by the speed of the ejector 116 to arrive at an ejection rate. These effective cross-sectional areas and effective heights can also be adjusted to account for incomplete loads. For example, the weight of the payload may be sensed and compared to a default weight 

With respect to claim 17, Kean discloses:
A hauling machine disposed at a worksite, (Fig. 1, 100) the hauling machine comprising: 
a bed configured to carry material (Fig. 1, 108); 
one or more processors; (¶99 “microprocessors”)
and one or more computer-readable media storing instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising:
 receiving, via a user interface, (Fig. 2, 206)

determining at least one of an engine speed or a hydraulic valve position associated with the discharge rate; (Fig. 3, 310; Fig. 10, 1008)
and causing the material to be discharged from the bed at the discharge rate based at least in part on the at least one of the engine speed and the hydraulic valve position. (Fig. 3, 308; Fig. 10, 1008)

With respect to claim 18, Kean discloses:
wherein the operations further comprise: determining a characteristic associated with the hauling machine, the characteristic comprising at least one: an engine size; an engine horsepower, a hydraulic reservoir capacity; a hydraulic valve size; or a hydraulic system component, wherein determining the at least one of the engine speed or the hydraulic valve position is based at least in part on the characteristic. (Kean ¶90 “In step 1010, the controller 138 commands the electro-hydraulic valve 120 to produce the cylinder flow required for the actuator 118. The controller 138 may arrive at the proper command by utilizing a known or calculated relationship between the command sent to electro-hydraulic valve 120 and the flow. As a simple example, the controller 138 may arrive at the command by a lookup table which utilizes the desired cylinder flow as an input and provides the appropriate command as an output. As another example, the controller 138 may calculate the command utilizing multiple factors such as the pressure upstream and downstream of the electro-hydraulic valve 120, a known relationship between the command to the electro-hydraulic valve 120 and the resulting , the capacity of the hydraulic pump 122 at the current engine speed, and competing demands for hydraulic flow from the hydraulic pump 122.”; Kean ¶91 “In step 1012, the controller 138 sets a maximum available gear for use by the transmission 126 to avoid the ADT 100 traveling at a combination of vehicle and engine speeds where the ejector 116 cannot be moved fast enough to maintain the target parameter. To do so, the controller 138 uses the cylinder flow determined in step 1008, determines which gears of the transmission 126 allow the hydraulic pump 122 to generate enough flow at the vehicle speed received in step 1004, and sets the maximum gear to the highest gear in which the hydraulic pump 122 can provide the flow determined in step 1008.”; Kean ¶92 “In step 1014, the controller 138 may utilize the rate of change of the cylinder position for the actuator 118 to calculate the actual extension speed of the actuator 118… and increase or decrease the command to the electro-hydraulic valve 120”; Kean ¶88 “the position of the actuator 118 may be estimated by calculating its expected position based on a product of the times and flow rates to the actuator 118 from the electro-hydraulic valve 120”)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-3, 10-11, and 19, are rejected under 35 U.S.C. 103 as being unpatentable over Kean in view of Osagawa (US10343578B2)(hereinafter “Osagawa”).
With respect to claim 2 and similarly 10,
Kean discloses: a hauling machine (Kean ¶34 “Fig. 1 illustrates an articulated dump truck 100”)
Kean fails to disclose:
identifying a crushing machine configured to receive the material from the hauling machine;
receiving sensor data generated by a sensor,
the sensor being carried by the crushing machine;
and determining, based at least in part on the sensor data, a level of material in the crushing machine,
wherein the discharge rate is determined based at least in part on the level of material in the crushing machine.
However, Osagawa, from the same field of endeavor discloses:

receiving sensor data generated by a sensor, (Osagawa ¶68 “the vessel control data is data used to adjust the supply amount of the cargo to be supplied to the crusher CR by alternately repeating the first mode and the second mode to extend the hoist cylinder  37  and raise the vessel  22 . Therefore, the vessel control data management unit  111  generates the vessel control data based on, for example, the capacity and the processing speed of the crusher CR.”)
the sensor being carried by the crushing machine; (Osagawa ¶95 “Alternatively, the inside of the crusher CR may be photographed by a photographing device such as a camera such that the control device  50  of the crusher CR detects the processing state of the crusher CR by image processing or the like based on a photographic result and the supply availability signal is selected and output based on a detection result. The supply availability signal can be transmitted by the control device  50  via the communication system  9 .”)
and determining, based at least in part on the sensor data, a level of material in the crushing machine, (Osagawa ¶102 “With the steps described thus far, in the control device  40  of the dump truck  2 , the vessel control unit  412  performs the first mode and the second mode based on the supply availability signal generated according to the capacity and the processing situation of the crusher CR at the dumping site DPA and accordingly, it is possible to supply the cargo to the crusher CR or restrict the supply amount according to the capacity and 
wherein the discharge rate is determined based at least in part on the level of material in the crushing machine. (Osagawa ¶87 “the supply amount of the cargo to be supplied to the crusher CR can be appropriately adjusted according to the capacity… of the crusher CR”; Osagawa ¶88 “In addition, in the control system  100  for the dump truck  2  according to the present embodiment, the vessel control unit  412  performs the first mode in which the extension speed of the hoist cylinder  37  is assigned to the first speed V 1  and the second mode in which the extension speed of the hoist cylinder  37  is assigned to the second speed V 2  lower than the first speed V 1 , to raise the vessel  22 . As a result, by alternately performing the first mode and the second mode, it becomes possible to appropriately adjust the supply amount of the cargo to be supplied to the crusher CR”; Osagawa ¶91 “] In addition, in the control system  100  for the dump truck  2  according to the present embodiment, since the vessel control unit  412  performs the first mode and the second mode based on the vessel control data that defines the start and end timings of the first mode and the second mode, the supply amount of the cargo can be adjusted according to the crusher CR by generating the vessel control data based on, for example, the capacity… of the crusher CR”; Osagawa ¶92 “the dump truck  2  has the pressure sensor  29  that detects the weight of the cargo carried on the vessel  22 , while the changing unit  413  that changes at least one of a timing of starting the second mode and a timing of ending the second mode based on the detection result by the pressure sensor  29  when the second mode is started is further included. As a result, when the 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the crushing machine of Osagawa, in the hauling machine system of Kean, in order to “adjust a discharge amount according to the capacity of the dumping site.” (Osagawa ¶4)

With respect to claim 3 and similarly 11,
Kean in view of Osagawa discloses:
wherein the sensor data comprises first sensor data received at a first time, (Osagawa ¶95 “Alternatively, the inside of the crusher CR may be photographed by a photographing 
and wherein the operations further comprise: receiving second sensor data generated by the sensor at a second time; determining, based at least in part on the second sensor data, a second level of material in the crushing machine; determining a second discharge rate associated with discharging the material based at least in part on the second level of material in the crushing machine; and causing the hauling machine to discharge the material at the second discharge rate. (Osagawa ¶92 “the dump truck  2  has the pressure sensor  29  that detects the weight of the cargo carried on the vessel  22 , while the changing unit  413  that changes at least one of a timing of starting the second mode and a timing of ending the second mode based on the detection result by the pressure sensor  29  when the second mode is started is further included. As a result, when the weight of the cargo is smaller than the predetermined first reference amount, it is estimated that more cargoes than the assumed amount have been supplied to the crusher CR and the end timing of the second mode is delayed. Consequently, occurrence of clogging in the crusher CR can be suppressed and thus, it is possible to suppress a decrease in productivity at the work site. Meanwhile, when the weight of the cargo is greater than the predetermined second reference amount, it is estimated that fewer cargoes than the assumed amount have been supplied to the crusher CR and the end timing of the second mode 

With respect to claim 19,
Kean in view of Osagawa discloses: 
the at least one of the engine speed or the hydraulic valve position modify at least one of an angle of the bed or an angular rate of the bed, (Osagawa ¶63 “After receiving the vessel control data, the dump truck  2  controls an extending action of the hoist cylinder  37  based on the vessel control data. The hoist cylinder  37  extends from a reference length ST 1  to an extension length ST 2  because of this rising action (refer to FIG. 2). The reference length ST 1  is, for example, a cylinder length of the hoist cylinder  37  while the vessel  22  is disposed at a reference position P 1  where the vessel  22  is seated on the vehicle body frame  21 . The extension length ST 2  is, for example, a cylinder length of the hoist cylinder  37  while the vessel  22  is disposed at a raised position P 2  set in a range in which the vessel  22  can be raised. The extension length ST 2  may be an upper limit length when the vessel  22  is disposed at an upper limit position of the range in which the vessel  22  can be raised or may be a length shorter than the upper limit length.”)
and modifying the at least one of the angle of the bed or the angular rate of the bed causes the material to be discharged at the discharge rate.  (Osagawa ¶67 “The hoist cylinder  37  extends at the first speed V 1  during the first mode. Therefore, the inclination of the vessel  22  gradually increases and a cargo carried on the vessel  22  is discharged. The discharged cargo is supplied to the crusher CR. The extension of the hoist cylinder  37  is stopped during 

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kean in view of Osagawa, further in view of Wilkinson (US20170041451A1)(hereinafter “Wilkinson”).
With respect to claim 7 and similarly 15,
Kean discloses: determining that the hauling machine is disposed at a location within a threshold distance of a discharge location; (Kean ¶79 “In step 914, the controller 138 determines whether the ADT 100 is at the start position. For step 914, the determination of whether the ADT 100 is at the start position may include determining whether the ADT 100 is within a zone or area based on the start position set in step 904. As one example, it could be the circular area within 10 meters of the start position set in step 904.”)
Kean fails to disclose: 
wherein the threshold angle is associated with less than a threshold amount of material being discharged from the hauling machine.
However, Osagawa, from the same field of endeavor, discloses:
wherein the threshold angle is associated with less than a threshold amount of material being discharged from the hauling machine. (Osagawa ¶84 “Note that, in the second mode (step S 33 ) described above, the changing unit  413  may change the timing of ending the 

Kean in view of Osagawa fails to disclose:
determining that a trajectory associated with the hauling machine at the location is indicative of an approach to the discharge location; 
and based at least in part on the location and the trajectory,
causing a bed of the hauling machine to raise to a threshold angle,
However, Wilkinson, from the same field of endeavor, discloses:
determining that a trajectory associated with the hauling machine at the location is indicative of an approach to the discharge location; (Wilkinson ¶43 “For example, the server may prompt the delivery person to manually update the direction to the container by typing in a direction once he/she locates the container. The manually entered description may be provided in addition to or in place of machine generated direction. In another example, the server may prompt the delivery person to indicate that they have located the container and is standing right next to the container. The system may then use the location sensor on a portable device carried by the delivery person to derive a new location for the container.”)

causing a bed of the hauling machine to raise to a threshold angle, (Osagawa ¶63 “After receiving the vessel control data, the dump truck  2  controls an extending action of the hoist cylinder  37  based on the vessel control data. The hoist cylinder  37  extends from a reference length ST 1  to an extension length ST 2  because of this rising action (refer to FIG. 2). The reference length ST 1  is, for example, a cylinder length of the hoist cylinder  37  while the vessel  22  is disposed at a reference position P 1  where the vessel  22  is seated on the vehicle body frame  21 . The extension length ST 2  is, for example, a cylinder length of the hoist 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to combine the trajectory system of Wilkinson in the hauling and crushing machine system of Kean in view of Osagawa, in order to update the location of the hauling machine to make sure it is on the correct path. (Wilkinson ¶11 “The control circuit being configured to detect a relocation… and determine an estimated new location… to initiate an update of a direction to a container.”)

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kean in view of Wilkinson (US20170041451A1)(hereinafter “Wilkinson”).
With respect to claim 20,
Kean discloses:
determining that the hauling machine is disposed at a location within a threshold distance of a discharge location; (Kean ¶79 “In step 914, the controller 138 determines whether the ADT 100 is at the start position. For step 914, the determination of whether the ADT 100 is at the start position may include determining whether the ADT 100 is within a zone or area based on the start position set in step 904. As one example, it could be the circular area within 10 meters of the start position set in step 904.”)
Kean fails to disclose:

and based at least in part on the location and the trajectory, 
 causing the bed of the hauling machine to raise to a threshold angle, wherein the threshold angle is associated with less than a threshold amount of material being discharged from the hauling machine. 
However, Wilkinson, from the same field of endeavor, discloses:
determining that a trajectory associated with the hauling machine at the location is indicative of an approach to the discharge location; (Wilkinson ¶43 “For example, the server may prompt the delivery person to manually update the direction to the container by typing in a direction once he/she locates the container. The manually entered description may be provided in addition to or in place of machine generated direction. In another example, the server may prompt the delivery person to indicate that they have located the container and is standing right next to the container. The system may then use the location sensor on a portable device carried by the delivery person to derive a new location for the container.”)
and based at least in part on the location and the trajectory, (Wilkinson ¶47 “In step 505, the cloud server uses satellite images, GPS and the address of the customer to perform image processing. In some embodiments, the server uses one or more of the delivery address associated with the customer and a GPS coordinate received from the delivery receptacle to retrieve a satellite image of the customer premise. The system then overlays the GPS location of the container over the satellite image of the customer premise to determine the location of the container relative to the structures as seen in the image of the customer premise. For 
 causing the bed of the hauling machine to raise to a threshold angle, wherein the threshold angle is associated with less than a threshold amount of material being discharged from the hauling machine. (Wilkinson ¶63 “After receiving the vessel control data, the dump truck  2  controls an extending action of the hoist cylinder  37  based on the vessel control data. The hoist cylinder  37  extends from a reference length ST 1  to an extension length ST 2  because of this rising action (refer to FIG. 2). The reference length ST 1  is, for example, a cylinder length of the hoist cylinder  37  while the vessel  22  is disposed at a reference position P 1  where the vessel  22  is seated on the vehicle body frame  21 . The extension length ST 2  is, for example, a cylinder length of the hoist cylinder  37  while the vessel  22  is disposed at a raised position P 2  set in a range in which the vessel  22  can be raised. The extension length ST 2  may be an upper limit length when the vessel  22  is disposed at an upper limit position of the range in which the vessel  22  can be raised or may be a length shorter than the upper limit length.”)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carville A. Hollingsworth IV whose telephone number is (571)272-9812. The examiner can normally be reached Mon-Fri, 7:30am -5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi, can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

/CARVILLE ALBERT HOLLINGSWORTH IV/Examiner, Art Unit 3667                                                                                                                                                                                 /KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667